DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “flexible panel… which has a portion of greater thickness relative to the rest of the flexible panel” (claim 6) and “said lateral edge having a portion of greater thickness further comprising a reflective strip or a light device” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Toder, US Patent 9301634 in view of Roberts, US Patent Application Publication 2006/0266483 and Büger, German Patent DE1182786B.
Regarding claim 1, Toder teaches a partition curtain (10) comprising: a flexible panel (12) extending in said longitudinal direction, and comprising an upper edge (14) and a lower edge (16) oriented toward the ceiling and the ground surface, respectively, when the partition curtain is fixed to the ceiling of the covered space (column 2, lines 33-34), said flexible panel (12) further comprising at least two distinct zones, including at least one display zone (24) intended to accommodate a display medium (34) and at least one perforated zone (26) fulfilling a dual function as an air passage and as a visibility window; and grommets for hanging the partition curtain from a ceiling curtain track (32, column 2, lines 33-34).

    PNG
    media_image1.png
    300
    472
    media_image1.png
    Greyscale

Toder does not teach a plurality of linear elements for suspending the flexible panel comprising a first end fixed to said ceiling and a second end connected to said upper edge of said flexible panel or a heavy tube attached to the lower end of the flexible panel to tension the flexible panel under the effects of gravity.
Roberts teaches a disposable curtains system 10 extending in a longitudinal direction, and comprising an upper edge (16) and a lower edge (not labeled) oriented toward the ceiling and the ground surface, respectively, when the curtain is fixed to the ceiling, said curtain system further comprising at least two distinct zones, including a lower flexible panel (14) and a perforated zone (12) fulfilling a dual function as an air passage and as a visibility window. Roberts also teaches grommets (18) and hooks (20) for hanging the curtain from a ceiling curtain track (22). The hooks (20) for suspending the disposable curtains system (10) are distributed in a longitudinal direction and each comprising a first end suitable for being fixed to track 22 on the ceiling , and a second end (not labeled) connected to grommets (18) on the upper edge of said disposable curtain (00), so as to be able to keep said curtain (10) longitudinally suspended.

    PNG
    media_image2.png
    377
    459
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    699
    253
    media_image3.png
    Greyscale

Büger teaches weighted tape for curtains comprising a weighting band (10) formed of substantially elongated rigid tubular portions (11, weighting member 13) and articulated tubular portions (12, short links 14) and tubular casing (27) used to connect the weighting elements to one another. The weighting tape (heavy tube) extending in the longitudinal direction and connected to said lower edge (21) of said flexible panel (20) so as to tension said flexible panel (20) under the effect of gravity. “A weighting tape is attached to the lower edge of a curtain, drape or the like by either inserting it into a hem of a curtain or attaching it to the lower edge of a curtain”. (¶0005).

    PNG
    media_image4.png
    113
    642
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to hang the curtain taught by Toder from the ceiling using the hooks taught by Roberts as a conventional or known means of hanging curtains. In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to provide the curtains taught by Toder with the weighting tape taught by Büger to provide a means to maintain the curtain in a vertical orientation and prevent the curtain from furling or moving out of position.
	Regarding claim 2, Toder teaches the display zone (18,34) is configured to accommodate a flexible screen suitable for broadcasting multimedia content.
	Regarding claim 3, Büger teaches the heavy tube (26) is made of a shock-absorbing material so as to be able to limit the effects of an impact resulting from the opening of a door of a motor vehicle parked alongside said device against a bodywork element of a motor vehicle parked on the other side of the device.
	Regarding 4, Toder teaches evenly spaced grommets 30 along the upper edge for engaging hooks (not shown). See column 1, lines 41-44. Roberts teaches evenly spaced grommets 18 for engaging hook type fasteners 30 .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Toder, US Patent 9301634 in view of Roberts, US Patent Application Publication 2006/0266483 and Büger, German Patent DE1182786B as applied to claim 1 above and in further view of Scribner, US 20180035837.
Scribner teaches an illuminated curtain comprising a vertical pocket 28 along at least one lateral edge of the curtain and a LED strip 24 inserted into the vertical pocket. The vertical pocket extending between the upper and the lower edge of the curtain. The pocket with the LED strip therein has a greater thickness relative to the rest of the curtain so as to form a visual indicator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the curtain taught by Toder with a vertical pocket with an illumination means therein as taught by Scribner to provide a means to illuminate the area adjacent the curtain.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toder, US Patent 9301634 in view of Roberts, US Patent Application Publication 2006/0266483 and Büger, German Patent DE1182786B as applied to claim 1 above and in further view of Busillo, US 20170265689.
	Toder teaches partition curtains are traditionally made from woven fabrics or from non-woven synthetic material, such as non-woven polyester, non-woven polyethylene terephthalate, or non-woven polypropylene. Busillo teaches a curtain can be made from polymeric materials such as polyvinyl chloride (PVC), polyethylene (PE), ethylene vinyl acetate (EVA), and polyethylene vinyl acetate (PEVA). Other materials include traditional textiles such as cotton that are treated or coated with a water-repellent or water-resistant material such as polysiloxane or fluoropolymers. (¶0012). It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the curtain taught by Toder of a fabric (textiles) or PVC as a convention curtain material which is light weight and water resistant.



Allowable Subject Matter
Claims 5 and 8  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631